      Case 1:17-cv-00455-LJV-JJM Document 19 Filed 06/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CARLOS M. SANCHEZ,

              Plaintiff,

       v.                                              17-CV-455
                                                       DECISION & ORDER
 THE CITY OF BUFFALO, et al.,

              Defendants.



      On May 23, 2017, the plaintiff, Carlos M. Sanchez, commenced this action.

Docket Item 1. On September 24, 2019, this Court referred this case to United States

Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C.

§ 636(b)(1)(A) and (B). Docket Item 8.

      On October 31, 2019, one of the defendants—Brenda M. Freedman—moved to

dismiss. Docket Item 13. Later that day, defendant Freedman filed an amended motion

to dismiss. Docket Item 15. Sanchez did not respond, and his time to do so has

passed.

      On March 18, 2020, Judge McCarthy issued a Report and Recommendation

(“R&R”) finding that Freedman’s amended motion to dismiss should be granted. Docket

Item 18. The parties did not object to the R&R, and the time to do so now has expired.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party
         Case 1:17-cv-00455-LJV-JJM Document 19 Filed 06/16/20 Page 2 of 2




objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the submissions to him. Based on that

review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant Freedman’s amended motion to dismiss.

         For the reasons stated above and in the R&R, Freedman’s amended motion to

dismiss, Docket Item 15, is GRANTED. The Clerk of Court shall terminate Freedman

as a defendant. The case is referred back to Judge McCarthy for further proceedings

consistent with the referral order of September 24, 2019, Docket Item 8.

         SO ORDERED.


Dated:         June 16, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
